DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The submission filed on 01/05/2021 has been entered. Claims 1-20 are pending in this instant application.  Claims 1-9 and 16-20 are withdrawn. Claims 10-15 are currently under examination.   

Priority
This application is a CIP of PCT/KR2017/010489 filed on 09/22/2017 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0067915 filed on 05/31/2017 and REPUBLIC OF KOREA 10-2017-0010540 filed on 01/23/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.KR 10-2017-0010540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 14 recites “the salt of 6'-sialyllactose, .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/05/2021 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defrees et al. (WO 1998048817, published on November 5, 1998, hereinafter referred to as Defrees ‘817).
With regard to structural limitations “A method comprising administering a therapeutically effective amount of a composition comprising sialyllactose (or 3'-sialyllactose; or 6'-sialyllactose) or a pharmaceutically acceptable salt thereof (or Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ; or Formula 2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ) as an active ingredient to a patient suffering from osteoarthritis” (claims 10, 12, 13, and 14):
Defrees ‘817 disclosed a methods for inhibiting angiogenesis in a mammal by administering to a patient an effective amount of a sialic acid or a glycoside of sialic acid. Sialyl glycoside compounds that have anti-angiogenic activity typically have a formula: sialic acid-Z-R-P, wherein the compound is a 2,3-sialoside or a 2,6-sialoside, wherein the sialoside is sialyl lactose. Exemplary sialic acid glycosides include 2,3-sialosides. In one embodiment, the 2,3-sialoside is sialyl lactose. Sodium (5-Acetamido-3,5-dideoxy-α-D-glycero-D-galacto-2-nonulopyranosonate)-(2-3)-O-(ß-D-galactopyranosyl)-(1-4)-O-D-glucopyranose (= 2,3-sialyl lactose sodium salt) is synthesized by Galß1,4GlcNAc α2,3 sialyltransferase to afford pure sialyl lactose. Further exemplary enzymes include Gal-ß-1,4-GlcNAc α-2,6 sialyltransferase. The methods and pharmaceutical compositions are also useful for treating conditions that are associated with undesirable angiogenesis. Rheumatoid arthritis, osteoarthritis, chronic inflammation (including ulcerative colitis, Crohn's disease, and Bartonellosis), atherosclerosis, and hemangioma are also associated with undesirable angiogenesis and thus are treatable using the methods (page 4/49, lines 4-6 and 15-18; page 42/49, lines 7-9; page 43/49, lines 8-10; page 31/49, lines 23-33; page 10/49, line 6; page 15/49, line 8; page 30/49, lines 1-8; page 46/49, lines 14-16).
Thus, these teachings of Defrees ‘817 anticipate Applicant’s claims 10-15. The method of Defrees ‘817 meets all structural limitation of claimed method and would achieve the same intended results, including “promoting cartilage formation or inhibiting cartilage destruction”, “the method has therapeutic effects on osteoarthritis”, “Formula 1”, “Formula 2”, and “the method has one or more of the following characteristics of: 1) increasing expression of type II collagen (Col2a1 ); 2) decreasing 

Applicant’s Arguments/Remarks and Declaration filed on 01/05/2020 have been fully considered. Applicant argued “the present invention is directed to a method of promoting cartilage formation of inhibiting cartilage destruction in osteoarthritis ("OA"), based on the finding that 3'-sialyllactose/6'-sialyllactose promotes expression of type II collagen (Col2a1) that plays an important role in joint formation and inhibits expression of Mmp3 and Mmp13 that promote destruction of cartilage tissue at the same time… DEFREES '817 discloses a method for inhibiting angiogenesis by administering a sialic acid or a glycoside of sialic acid including sialyl lactose… DEFREES '817 presents a laundry list of conditions that are associated with undesirable angiogenesis, which includes rheumatoid arthritis, OA, chronic inflammation… OA is triggered by imbalance between attacking factors and defensive factors in chondrocytes… a Rule 132 Declaration is submitted herein that includes an additional experiment was to show that sialyllactose can reduce the expression of Mmp3, Mmp13 and Cox2, when administered prior to the inducement of OA” (p. 2, para. 3 to 4; p. 3, para. 2; p. 4, para. 3-5).
In response, these arguments are found not persuasive because of the following reasons. The argued “promoting cartilage formation o[f]r inhibiting cartilage destruction”, “promotes expression of type II collagen (Col2a1)”, and “inhibits expression of Mmp3 and Mmp13” are the consequences after administering; and the argued “OA is triggered by imbalance between attacking factors and defensive factors in chondrocytes” is not structural limitation to the claimed method. Since the method of Defrees ‘817 administers the same composition to the same osteoarthritis population (disclosed as “osteoarthritis… thus are treatable using the methods”) and would achieve the same consequences as argued. If Applicant is intended to claim “administered prior to the inducement of OA”, which would be interpreted as “prevention” and possible enablement issue would be raised. In response to applicant's Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). To overcome the 102 rejection, Applicant may include additional active step that is not taught by the reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Scott et al. (US Patent Application Publication No. 2012/0294946, published on November 22, 2012, hereinafter referred to as Scott ‘946, cited in previous Office Action) in view of Sgambato et al. (ACS Appl. Mater. Interfaces 8:14952-14957, 2016, hereinafter referred to as Sgambato ‘2016) and Russo et al. (Chem. Eur. J. 22:13380-13388, 2016, hereinafter referred to as Russo ‘2016, cited in previous Office Action).
With regard to structural limitations “A method comprising administering a therapeutically effective amount of a composition comprising sialyllactose (or 3'-sialyllactose; or 6'-sialyllactose) or a pharmaceutically acceptable salt thereof (or Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ; or Formula 2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ) as an active ingredient to a patient suffering from osteoarthritis” (claims 10, 12, 13, and 14):
Scott ‘946 disclosed a method comprising: providing sialic acid or analogs thereof to a cell, wherein the sialic acid or analogs are presented on a substrate such that a pro-inflammatory response in treatment of diseases including; rheumatoid arthritis or Systemic lupus erythematosus (SLE). More preferably the sialic acid can be selected from at least one of alpha 2-8 di-acetylneuraminic acid, alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (= 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (= 3'-sialyllactose). The pharmaceutical compositions are preferably administered to an individual in a "therapeutically effective amount", this being sufficient to show benefit to the individual. Nanoparticle Activation and Conjugation with Sialic Acid: nanoparticles were resuspended at 1 mg ml-1 in phosphate buffered saline (PBS, which contains sodium). Sialic acid solution was added to a 1 ml suspension of activated nanoparticles and incubated at 4 degrees C overnight. Finally, solutions were centrifuged at 10 degrees C and resuspended in PBS to remove excess of unconjugated sialic acid (page 18/27, [0005 and 0006]; page 21/27, [0036]; page 22/27, [0056]; page 23/27, [0084]; page 25/27, [0107]).
Scott ‘946 did not explicitly disclose the limitation “osteoarthritis patient”, required by claim 10.
[AltContent: rect][AltContent: rect]Sgambato ‘2016 disclosed that 3′-sialyllactose (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) significantly upregulates the expression of RUNX2 and ALP, well-known markers of osteogenesis, whereas 6′-sialyllactose (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) up-regulates the expression of chondrocyte marker ACAN. Sialoside epitopes on collagen surface represent a suitable support for mesenchymal stem cells (MSCs) adhesion and cell proliferation. The α-2 → 6 and α-2 → 3 sialosides found on glycoproteins exposed on cell surfaces have function in osteogenesis, in angiogenesis, or in the regulation of complement system response (page 14952, Abstract; page 14953, Figure 1; page 14954, left col., para. 4).
Russo ‘2016 disclosed that preliminary biological assays were performed implanting unglycosylated and glycosylated collagen films in osteoarthritic animal models. Loss of spontaneous mobility is usually a consequence of joint osteoarthritis, due to cartilage damage. The Walking Track Analysis (WTA) evidenced that neoglycosylated collagen was more effective in promoting motor functional recovery than the collagen itself. These results indicate that small carbohydrate epitopes might influence cartilage repair. The same chemical procedure with 3’-sialyllactose and 6’-sialyllactose afforded scaffolds 16 and 17. The 3’-sialoside (scaffold 17) significantly upregulates the expression of RUNX2 and ALP, known markers of osteogenesis, whereas the 6’-sialoside (scaffold 16) up-regulates the expression of chondrocyte marker ACAN (page 13386, right col. para. 1 and 3; left col., para. 5; page 13387, left col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the inflammatory disease, including rheumatoid arthritis, as taught by Scott ‘946 with osteoarthritis in view of Sgambato ‘2016 and Russo ‘2016; and to optimize the effective amount of alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (= 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (= 3'-sialyllactose) for promoting osteogenic or chondrogenic cell proliferation in osteoarthritic patient. One would have been motivated to do so because (a) Scott ‘946 teaches that a pro-inflammatory response in a cell is suppressed or an anti-inflammatory response is increased in a cell by alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (= 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (= 3'-sialyllactose). The method can be used for the treatment of diseases including rheumatoid arthritis, (b) Sgambato ‘2016 teaches that 3′-sialyllactose significantly upregulate markers of 17) and 6’-sialoside (scaffold 16), was more effective in promoting motor functional recovery than the collagen itself, indicating that small carbohydrate epitopes might influence cartilage repair. Loss of spontaneous mobility is usually a consequence of joint osteoarthritis, due to cartilage damage, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the inflammatory disease, including rheumatoid arthritis, as taught by Scott ‘946 with osteoarthritis in view of Sgambato ‘2016 and Russo ‘2016; and by optimizing the effective amount of alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (= 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (= 3'-sialyllactose) for promoting osteogenic or chondrogenic cell proliferation in osteoarthritic patient, one would achieve Applicant’s claims 10-15. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-08.2017] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-08.2017] [II.A].
The method of Scott ‘946 in view of Sgambato ‘2016 and Russo ‘2016 meets all structural limitation of claimed method and would achieve the same intended results, including “promoting cartilage formation or inhibiting cartilage destruction”, “the method has therapeutic effects on osteoarthritis”, “Formula 1”, “Formula 2”, and “the method has one or more of the following characteristics of: 1) increasing expression of type II collagen (Col2a1 ); 2) decreasing expression of matrix metalloproteinase3 (Mmp3) or matrix metalloproteinase13 (Mmp13); 3) increasing Sox-9 activity; and 4) increasing inactivation of p-ERK”, required by claims 10, 11, and 13-15.

differentiation of MSCs into bone/cartilage tissues when functionalized on the surface of collagen films and, thus, may be useful for osteochondral tissue engineering applications… are irrelevant to the promotion of Col2a1 expression or the treatment of OA pursued by the present invention... Therefore, an agent for treating OA should target cartilage tissue, rather than bone tissue… Russo, a review article for regenerative medicine, contains the same description as Sgambato to the effect that 3'-sialyl lactose and 6'-sialyl lactose upregulate the expression of osteogenesis markers and a chondrocyte marker… the data in the application as filed and presented herein show that promoting cartilage formation or inhibiting cartilage destruction in OA on the finding that 3'-sialyllactose/6'-sialyllactose promotes expression of type II collagen (Col2a1) that plays an important role in joint formation and inhibits expression of Mmp3 and Mmp13 that promote destruction of cartilage tissue at the same time” (p. 5, last para.; p. 6, para. 1, 2, and 6; p. 7, para. 2).
In response, these arguments are found not persuasive because of the following reasons. Since the method of Scott ‘946 in view of Sgambato ‘2016 and Russo ‘2016 administers the same composition to the same osteoarthritis population and would achieve the same consequences “promoting cartilage formation o[f]r inhibiting cartilage destruction”, “promotes expression of type II collagen (Col2a1)”, and “inhibits expression of Mmp3 and Mmp13” as argued. Also, the composition would reach the cartilage after administering to a patient suffering from osteoarthritis. In response to applicant's argument that capable of inducing differentiation of MSCs into bone/cartilage tissues when functionalized on the surface of collagen films and, thus, may be useful for osteochondral tissue engineering applications… are irrelevant to the promotion of Col2a1 expression or the treatment of OA pursued by the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). To overcome the 103 rejection, Applicant may provide evidence that demonstrates 2 or 2+ folds increase or decrease of markers (such as Col2a1, Mmp3, and/or Mmp13) at specific dosage, compared with other dosage(s), which would constitute unexpected results. Alternatively, an active step, such as “measuring and detecting increased expression of type II collagen (Col2a1)”, which is not taught or suggested by the references. Any amendment after Final may not be entered depending if any new issue arises and updated search is extensive.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623